DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 2, 4-7, 12, 13, 15, 18, 19, 21, 24, 27 and 29 presented via Preliminary Amendment are pending and subject to examination in this Office action.  Claims 3, 8-11, 14, 16, 17, 20, 22, 23, 25, 28 and 30 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections
Claims 2, 4-7, 12, 13, 15, 18, 19, 21, 24, 27 and 29 (preamble) are objected to because of the following informalities: “A building structure…” should be --The building structure…--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-7, 12, 13, 15, 18, 19, 21, 24, 27 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1, the term “the weight” (1st limitation), “the perimeter” (2nd limitation), “the horizontal cross-section” and “the level” (3rd limitation) lack proper antecedent basis.
Regarding claim 2, the term “truss-like” is recited.  The implication of the word “-like” is that the space frame shares some feature or features with a truss.  Neither the claim language nor the written description reasonably clarifies what such a feature or features might be.  Clarification is requested.  
Regarding claim 4, the terms “the external environment” and “the internal environment” lack proper antecedent basis.
Regarding claim 5, the term “the respective section” lacks proper antecedent basis.
Regarding claims 7 and 19, the relative term “such as” renders the claim indefinite.  In this regard, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by “such as” and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Regarding claim 12, the term “said stationary core” lacks proper antecedent basis.
Regarding claims 27 and 29, the phrase “and/or” is recited, which renders the claim indefinite.  In this regard, the Examiner suggests utilizing the Office’s preferred verbiage of “at least one of A or B” in lieu of “and/or”.
Regarding claim 29, the phrase “can be” is recited.  Is this phrase intended to define a required or optional condition?
	Accordingly, the pending claims will be interpreted as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 13, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Fisher (U.S. Patent Application Publication No. 2009/0205264).
Regarding independent method claim 1, as best understood, Fisher describes a building structure (10) comprising:
a core (14) extending upright through and supporting the weight of one or more stories (floor unit 12) of the building structure (10), each story (12) comprising one floor unit,
said story (12) forming an outer peripheral portion which defines an outer surface of the story (12), and an inner support portion (roller bearing 30) through which the story is supported by the core (14) via an interface (raceway 32) along the perimeter of the core (14), 
wherein the horizontal cross-section of the core (14) has a substantially circular external perimeter at the level of the interface (32), the interface (32) and the inner support portion (30) of the story (12) hence being both of substantially annular shape, 
wherein said story (12) is stiffened by a space frame (see Fig. 5, supporting structure for a composite floor deck) extending from the inner support portion to the outer peripheral portion and making the story (12) a self-supporting rigid body cantilevered off the core (14) and structurally independent of all other stories (12), 
wherein the story (12) transmits gravity-induced loads to the core (14) via the interface (32) only by means of vertical forces (paragraph [0055] - paragraph [0060]; figures 1-5).

Regarding claim 12, wherein the interface between the inner substantially annular support portion of the story and the core comprises a device enabling a rotatable coupling of said inner annular support portion of the story to said stationary core, thus enabling the story to rotate about the stationary core, independently of any of the other stories, in a substantially horizontal story rotation plane (paragraph [0055] - paragraph [0060]; figures 1-5).

Regarding claim 13, wherein the interface  between the inner support portion of the story and the core comprises rolling track means having an annular rolling track extending substantially circumferentially around the stationary core and fixed to one of the stationary core and the inner support portion of the story, and a plurality of rolling elements or wheels held by the other one of said stationary core and the inner support portion of the story, and rollably engaging the annular rolling track (paragraph [0055] - paragraph [0060]; figures 1-5).

Regarding claim 15, wherein the rolling track means comprise a rail-wheel assembly having a single substantially annular rail forming the rolling track, and a plurality of wheels arranged to abut on the single rail and adapted to roll along the single rail to enable the rotation of the rotatable story about the stationary core (paragraph [0055] - paragraph [0060]; figures 1-5).

Regarding claim 18, comprising drive means to impart a rotational motion to the rotatable story about the stationary core (paragraph [0055] - paragraph [0060]; figures 1-5).

Regarding claim 19, wherein the drive means comprise one or more motors associated to said rotatable story, said motors being positioned along a circumference of the stationary core and configured to impart a motion to one or more drive members connected to one of the stationary core and the rotatable story, said drive members engaging one or more corresponding driven members connected to the other one of the stationary core and the rotatable story, such as to rotate the story about the stationary core (paragraph [0055] - paragraph [0060]; figures 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over Fisher as applied above, and further in view of Hohla (U.S. Patent No. 3,213,572).
Fisher does not appear to expressly describe a truss-like space frame oriented and positioned as claimed.  As evidenced by Hohla, it was old and well-known in the art to utilize a truss-like space frame in such building structures (Figs. 2 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize a truss-like space frame to bolster the structural integrity of the building structure.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient and position the recited components as claimed to bolster the structural integrity of the system, as such orienting and positioning is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting and positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Claims 4-7, 21, 24, 27 and 29 are rejected under 35 U.S.C. 103 as unpatentable over Fisher as applied above, and further in view of Franco (U.S. Patent Application Publication No. 2006/0248808).
Regarding claim 4, as best understood, Fisher does not appear to expressly describe a separation device as claimed.  As evidenced by Franco, it was old and well-known in the art to utilize such a separation device (Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize such a separation device to bolster the structural integrity of the resulting structure.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient and position the recited components as claimed to bolster the structural integrity of the system, as such orienting and positioning is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting and positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Regarding claim 5, wherein the separation device comprises a brush extending substantially circumferentially around a vertical axis of the respective section of the supporting core (see, e.g., Fisher figures 1-5; Franco Figs, 1-6).

Regarding claim 6, wherein the separation device comprises a liquid seal extending substantially circumferentially around a vertical axis of the respective section of the supporting core, and comprising a trough containing a liquid, and a separation lip or wall or sheet projecting into the trough and being immersed in said liquid, wherein the trough is fixed to one story or to the core, and the separation lip or wall or sheet is fixed to a vertically neighboring story, or vice versa (see, e.g., Fisher figures 1-5; Franco Figs, 1-6).

Regarding claim 7, wherein horizontal surfaces of the separation device are covered with damping layers made of shock absorbing material forming a damper during extreme events such as earthquakes (see, e.g., Fisher figures 1-5; Franco Figs, 1-6).

Regarding claim 21, wherein: the drive member comprises either a friction wheel or a toothed ring, the driven member extends circumferentially around the stationary core and comprises either an annular friction track having a steel or tarmac or concrete surface or an annular toothed surface (see, e.g., Fisher figures 1-5; Franco Figs, 1-6).

Regarding claim 24, wherein the drive member imparts a motion to the driven member via meshing gears or via pulley-belt transmissions (see, e.g., Fisher figures 1-5; Franco Figs, 1-6).

Regarding claim 27, comprising a plurality of lifting jacks for temporary vertical displacement of the entire story, or only part of the story, with respect to the core, from a predetermined operating position to a maintenance position, which allows access to and maintenance and/or replacement of items present in the internal environment (see, e.g., Fisher figures 1-5; Franco Figs, 1-6).

Regarding claim 29, wherein one or more of the wheels are supported on an eccentric portion of a rotatably adjustable wheel axle which can be turned: in a working position in which the eccentric portion, together with the wheel, is turned vertically towards the rail, in a maintenance position in which the eccentric portion, together with the wheel, is turned vertically away from the rail, thereby detaching the individual wheel from the rail for the purpose of maintenance and/or replacement (see, e.g., Fisher figures 1-5; Franco Figs, 1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635